Remarks
Claims 1-32 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims include subject matter that has no patentable weight.  For example, the method of claim 1 includes a step that is conditional upon “if the attempting to authenticate is successful”.  This step never needs to occur.  Therefore, this step cannot have patentable weight.  All similar subject matter in the claims has no patentable weight.  

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Applicant alleges “The subject matter of present claim 1 recites verification of prior knowledge of authentication credentials to authenticate the certain device over the communication network (e.g., determining that the certain device is a legitimate device, rather than a malicious network device purporting to have the particular network device identifier).  In particular, such prior knowledge indicates that the authentication credentials were obtained by the certain device at least prior to the determining.  Such an approach may enable the authentication of the certain device to be achieved by exchanging the prior knowledge, instead of exchanging authentication credentials (e.g., public-key or private-key) between the video management server and the certain device, which may allow a defense against man-in-the-middle type attacks and other attacks that are based on interception of credentials and spoofing.  ... That is not the case in Hemphill.”  However, the claims do not include this subject matter of exchanging prior knowledge instead of exchanging authentication credentials.  Indeed, the only data that is received in claim 1 is “authentication credentials” and “video data”.  In fact, claim 1 requires “obtaining authentication credentials from a source external to the communication network, the authentication credentials being associated with a particular network device identifier of an image capture device”, which Applicant is arguing is not occurring in the claim.  Nowhere does claim 1 recite any exchanging of a piece of data that is called “prior knowledge”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Such an approach may enable the authentication of the certain device to be achieved by exchanging the prior knowledge, instead of exchanging authentication credentials (e.g., public-key or private-key) between the video management server and the certain device, which may allow a defense against man-in-the-middle type attacks and other attacks that are based on interception of credentials and spoofing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant alleges “Hemphill teaches that an appropriate public-key encryption is exchanged between a provisioning service and an automation device to determine whether the automation device 200 belongs to an end user.  In particular, paragraphs [0076], [0077], and [0091] of Hemphill disclose that a first communication (messages 605 and/or 606 in FIG. 6) transmitted by automation device 200 to provisioning service 103 may be encrypted with the device’s public key.  That means that the device’s public key is send from the automation device 200 to the provisioning service 102.”  The Examiner thanks Applicant for admitting that the device has prior knowledge that the public key is known prior to the determining in admitting that “Hemphill teaches ... that a first communication ... may be encrypted with the device’s public key.  That means that the device’s public key is send from the automation device 200 to the provisioning service 102.”  This clearly shows that the first communication includes this credential, thereby proving prior knowledge prior to the determining that the device connected, since the credential is provided in the first message.  Furthermore, as previously explained with respect to claims 2 and 3, the credentials may have been known by the device at the factory, manufacturer, or the like, which is clearly before the device would connect to another device after being manufactured.  Applicant has not argued these facts.  
Applicant then goes on to admit multiple more times that the devices have prior knowledge of the credentials and exchange them.  
Applicant then alleges “the teachings or suggestions of Hemphill are concerned with exchanging various encryption information including keys (i.e., credentials) between the provisioning service 103 and the automation device 200, and such teachings or suggestions are conventional approaches that the subject matter of present claim 1 aims to avoid, in order to provide a defense against man-in-the-middle type attacks or other interception attacks.”  The claims do not prohibit the sending of credentials.  Therefore, Applicant’s argument is moot and erroneous for the reasons described above.  
Applicant then provides a summary argument, which adds nothing to the above.  No further response is possible or required.  
Applicant then argues subject matter for which Solomon was not cited on page 11.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant then argues subject matter for which Kumari was not cited on page 11.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant then argues subject matter for which Koo was not cited on page 11.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant also provides erroneous allegations regarding each of these references, such as “if Kumari adds nothing more than these alleged teachings...”.  All arguments such as this are erroneous, since the Examiner did not provide a copy of each of the references into the office action.  Each reference includes additional subject matter that was not discussed in the previous office action.  The Examiner is unsure why Applicant is attempting to allege that multiple references somehow only disclose a summary of a subset of the disclosure thereof.  This is pointless and clearly erroneous.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 21-28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hemphill (U.S. Patent Application Publication 2014/0181521) in view of Solomon (U.S. Patent Application Publication 2016/0088326).
Regarding Claim 1,
Hemphill discloses a method for execution by a management server connectable to a communication network, comprising:
Obtaining authentication credentials from a source external to the communication network, the authentication credentials being associated with a particular network device identifier of an image capture device (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; obtaining any authentication credentials (e.g., public key, private key, symmetric key, address, ID, etc.) associated with the device’s (e.g., automation device, which can be a camera, surveillance device, etc.) ID, from a source that is not within the first network, such as a factory, manufacturer, computing device, database, or the like);
Determining that a certain device purported to have the particular network device identifier is connected to the communication network (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; when the automation device connects to the network, which may be after the above, for example);
After the determining, attempting to authenticate the certain device over the communication network based on verification of prior knowledge of the authentication credentials by the certain device, wherein the prior knowledge indicates that the authentication credentials were obtained by the certain device at least prior to the determining (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; authenticating via public key pair, symmetric key, password, or the like, for example, where automation device had keys and ID and such prior to the device connecting to network, for example); and
Accepting data received from the certain device over the communication network if the attempting to authenticate is successful (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; provisioning device and accepting communications therefrom, for example);
But does not explicitly disclose that the management server is a video management server and that the data is video data.  
Solomon, however, discloses that the management server is a video management server and that the data is video data (Exemplary Citations: for example, Abstract, Paragraphs 6, 16, 17, 20, 21, 24-30, and associated figures, as well as many more sections throughout the document; servers receive video data from video sources, for example); and
Accepting video data received from the certain device over the communication network (Exemplary Citations: for example, Abstract, Paragraphs 6, 16, 17, 20, 21, 24-30, and associated figures, as well as many more sections throughout the document; servers receive video data from video sources, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the distributed surveillance management techniques of Solomon into the device provisioning system of Hemphill in order to allow surveillance domains to be centrally managed, to allow users to remotely view surveillance videos, to allow for surveillance domains to be dynamically reconfigured and expanded seamlessly without creating integration problems, and/or to increase availability, flexibility, scalability, and/or cost-effectiveness.  
Anytime the claims reference video, Solomon is hereby cited, just as in claim 1.  
Regarding Claim 31,
Claim 31 is a server claim that corresponds to at least method claim 1 and is rejected for the same reasons.  
Claim 31 includes the following generic components: a processor, an interface, a memory operatively coupled to the processor and comprising computer-readable instructions executable by the processor, and execution of the computer-readable instructions by the processor which causes the video management server to carry out the method, found in both Hemphill (e.g., Paragraphs 51-60 and associated figures as well as all above citations that describe the method) and Solomon (e.g., Figure 4 and associated written description, as well as all above citations).  
Regarding Claim 32,
Claim 32 is a medium claim that is broader than method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses determining that the attempting to authenticate is successful in case the video management server determines that the authentication credentials were known to the certain device prior to the determining based on the prior knowledge (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; automation device had keys and ID and such prior to the device connecting to network, for example).  
Regarding Claim 3,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses determining that the attempting to authenticate is successful in case the video management server determines that the authentication credentials were known to the certain device prior to execution of the method based on the prior knowledge (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; automation device had keys and ID and such at factory, manufacturer, or the like, for example).  
Regarding Claim 4,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that the accepting video data received from the certain device occurs only if the attempting to authenticate is successful (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; if not authenticated, protective measures are taken, such as blocking access to the network and notifying the user, for example).  
Regarding Claim 5,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses after the determining, attempting a mutual authentication with the certain device over the communication network based on verification of prior mutual knowledge of the authentication credentials by the video management server and the certain device, wherein attempting to authenticate the certain device is included as part of the mutual authentication, wherein the prior mutual knowledge indicates the authentication credentials were respectively obtained by the video management server and the certain device at least prior to the determining (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; automation device encrypts with public key, server decrypts with private key, server encrypts with private key, automation device decrypts with public key, symmetric key encryption as well, for example.  All of this shows that both entities had knowledge of this/these keys prior to communicating).  
Regarding Claim 6,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that accepting video data received from the certain device occurs only if the mutual authentication is successful (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures).  
Regarding Claim 7,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that obtaining the authentication credentials from the source external to the communication network comprises optically scanning a physical component external to the communication network to obtain an image (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; scanning of barcode, QR code, or the like, for example).  
Regarding Claim 8,
Hemphill as modified by Solomon discloses the method of claim 7, in addition, Hemphill discloses that the physical component includes one of a container for containing the image capture device and a label for being affixed to the image capture device (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; the above is on automation device, packaging/box, or the like, as examples).  
Regarding Claim 9,
Hemphill as modified by Solomon discloses the method of claim 8, in addition, Hemphill discloses that the image includes a scan of a QR code (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; QR code, for example).  
Regarding Claim 10,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that obtaining the authentication credentials comprises scanning an image into which the authentication credentials have been encoded (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; barcode, QR code, or the like, for example).  
Regarding Claim 11,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses obtaining the particular network device identifier together with the authentication credentials (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; ID, pubic key, private key, symmetric key, password, address, etc., for example).  
Regarding Claim 12,
Hemphill as modified by Solomon discloses the method of claim 11, in addition, Hemphill discloses storing the particular network device identifier and the authentication credentials in association with each other in a database (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; database that stores the above, for example.  Table 1 provides an exemplary database).  
Regarding Claim 13,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses determining provisioning parameters associated with the particular network device identifier (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; determining various parameters to provision to automation device, such as SSID, password, configuration data, account information, or the like, for example).  
Regarding Claim 14,
Hemphill as modified by Solomon discloses the method of claim 13, in addition, Hemphill discloses that determining the provisioning parameters occurs between the obtaining and the determining (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98-100, and associated figures; the above parameters may be determined at any time, such as after obtaining authentication credentials, prior to the automation device connecting, for example).  
Regarding Claim 15,
Hemphill as modified by Solomon discloses the method of claim 13, in addition, Hemphill discloses that the provisioning parameters include video provisioning parameters (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98-100, and associated figures; parameters, such as SSID, network key, or the like, which are used to allow the camera/surveillance device access to the server, location, such as GPS location, IP address, triangulation, etc., for example).  
Regarding Claim 16,
Hemphill as modified by Solomon discloses the method of claim 15, in addition, Hemphill discloses that the video provisioning parameters include a geographic location of the camera (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98-100, and associated figures).  
Regarding Claim 17,
Hemphill as modified by Solomon discloses the method of claim 17, in addition, Hemphill discloses that accepting the video data received from the certain device over the communication network comprises processing the video data in accordance with the video provisioning parameters (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; all data processed at the server(s) is processed according to the device that sent it, the account that it is associated with, etc., as examples); and
Solomon discloses that accepting the video data received from the certain device over the communication network comprises processing the video data in accordance with the video provisioning parameters (Exemplary Citations: for example, Abstract, Paragraphs 6, 16, 17, 20, 21, 24-30, and associated figures, as well as many more sections throughout the document; use of certain video protocols, reception of certain videos, receiving data from certain video sources configured in a certain fashion, or the like, for example).  
Regarding Claim 18,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that the mutual authentication is carried out without exchanging the authentication credentials with the certain device over the communication network (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; keys do not need to be sent between devices since they are previously stored therein in at least some embodiments, for example).  
Regarding Claim 21,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that the mutual authentication is deemed successful in case the video management server verifies that the certain device had prior knowledge of the authentication credentials and the certain devices verifies that the video management server had prior knowledge of the authentication credentials (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; automation device encrypts with public key, server decrypts with private key, server encrypts with private key, automation device decrypts with public key, symmetric key encryption as well, for example.  All of this shows that both entities had knowledge of this/these keys prior to communicating).  
Regarding Claim 22,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that the mutual authentication is deemed successful in case the video management server verifies that the certain device had knowledge of the authentication credentials prior to the determining and the certain device verifies that the video management server had knowledge of the authentication credentials prior to the determining (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures).  
Regarding Claim 23,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that determining that the certain device is connected to the communication network comprises carrying out a discovery protocol (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; using relay devices to look for new automation devices on the network, for example).  
Regarding Claim 24,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that determining that the certain device is connected to the communication network comprises receiving a message from the certain device over the communication network, the message comprising the particular network device identifier (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; receiving message from automation device with ID, for example).  
Regarding Claim 25,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that determining that the certain device is connected to the communication network comprises receiving input from an operator of the video management server, the input specifying the particular network device identifier (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; user with account enters the ID via UI, scanner, camera, or the like, for example).  
Regarding Claim 26,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that the particular network device identifier is at least one of a MAC address and an IP address (Exemplary Citations: for example, Abstract, Paragraphs 7, 11, 12, 15, 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures).  
Regarding Claim 27,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses rejecting video data received from the certain device over the communication network if the mutual authentication is not successful (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures).  
Regarding Claim 28,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that the mutual authentication is deemed not successful in case video management server did not have knowledge of the authentication credentials prior to the determining or the video management server determines that the certain device did not have knowledge of the authentication credentials prior to the determining (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures).  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hemphill in view of Solomon and Kumari (Anitha Kumari K et al., “Solution to Security and Secrecy in Cloud Environment using PAKE Protocol – A Bibliographic Survey”, International Journal of Computer Applications (0975-8887), Vol. 96, No. 2, June 2014).
Regarding Claim 19,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that attempting the mutual authentication is at least partly carried out in accordance with a protocol with the certain device (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures);
But does not explicitly disclose that the protocol is a PAKE protocol.  
Kumari, however, discloses that attempting the mutual authentication is at least partly carried out in accordance with a PAKE protocol with the certain device (Exemplary Citations: for example, Abstract, Sections 1-6; this entire documents discusses various PAKE protocols used for mutual authentication of prior knowledge of a credential, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the PAKE techniques of Kumari into the device provisioning system of Hemphill as modified by Solomon in order to resist detectable online and offline dictionary attacks, achieve mutual authentication within 3 message flows, resist offline password guessing attacks, secure against undetectable online password guessing attacks, secure against attacks who eavesdrop, insert, delete, or modify message, and/or to increase security in the system.  
Regarding Claim 20,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that attempting the mutual authentication comprises the video management server providing a first parameter to the certain device and the certain device providing a second parameter to the video management server (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures);
But does not explicitly disclose that the first and second parameters are public keys.  
Kumari, however, discloses that the first and second parameters are public keys (Exemplary Citations, for example: Sections 2.3, 2.4, 3-3.2; public keys, exchange thereof, etc., for example); and
That attempting the mutual authentication comprises the video management server providing a first public key to the certain device and the certain device providing a second public key to the video management server (Exemplary Citations, for example: Sections 2.3, 2.4, 3-3.2; public keys, exchange thereof, etc., for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the PAKE techniques of Kumari into the device provisioning system of Hemphill as modified by Solomon in order to resist detectable online and offline dictionary attacks, achieve mutual authentication within 3 message flows, resist offline password guessing attacks, secure against undetectable online password guessing attacks, secure against attacks who eavesdrop, insert, delete, or modify message, to ensure that all entities can get all necessary public keys, and/or to increase security in the system.  

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hemphill in view of Solomon and Koo (U.S. Patent Application Publication 2014/0242940).
Regarding Claim 29,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that the communication network is an in-building, network (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; networks within buildings/houses, for example);
But does not explicitly disclose that the network is a closed-circuit network.  
Koo, however, discloses that the communication network is an in-building, closed-circuit network (Exemplary Citations: for example, Abstract, Paragraphs 40, 48, 66-72, 124-126, and associated figures; provisioning network devices that are CCTVs, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the CCTV network system of Koo into the device provisioning system of Hemphill as modified by Solomon in order to allow the provisioning of devices on CCTV networks, allow for automation devices of additional varieties, thereby expanding the extensibility and usability of the system, and/or allow for use of additional networks.  
Regarding Claim 30,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that the communication network is isolated from the Internet (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33-35, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; network 104 is a network other than the Internet (e.g., by being replaced with a PTSN, cell net, PCS network, cable transmission system, satellite communication system, intranet, or the like, as examples), for example).  
Koo also discloses that the communication network is isolated from the Internet (Exemplary Citations: for example, Abstract, Paragraphs 40, 48, 66-72, 124-126, and associated figures; provisioning network devices that are CCTVs, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the CCTV network system of Koo into the device provisioning system of Hemphill as modified by Solomon in order to allow the provisioning of devices on CCTV networks, allow for automation devices of additional varieties, thereby expanding the extensibility and usability of the system, and/or allow for use of additional networks.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432